Title: From Thomas Jefferson to John Breckinridge, 5 March 1806
From: Jefferson, Thomas
To: Breckinridge, John


                        
                            Th: Jefferson to mr Breckenridge
                            
                            
                        
                        Will you come & take an Indian dinner with us tomorrow. there is one of the chiefs who is really a
                            curiosity, as possessing the art of speaking by signs, of which we have often heard, but never before seen an example. the
                            hour, as usual, half after three.
                  
                  Wednesday. Mar. 5. 06.
                    